UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5213



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH LEVI PLUMBER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-04-24)


Submitted:   September 22, 2006           Decided:   October 4, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Paul Alexander Weinman, Assistant United States
Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph Levi Plumber pled guilty to transporting a stolen

vehicle in interstate commerce in violation of 18 U.S.C. § 2312

(2000), and using an unauthorized access device to obtain over

$1000 worth of things in violation of 18 U.S.C. § 1029(a)(2)

(2000).    On August 24, 2004, Plumber was sentenced to serve

concurrent terms of thirty-one months’ imprisonment.

           Plumber appealed and alleged the district court violated

his Sixth Amendment rights under United States v. Booker, 543 U.S.

220 (2005), because the court imposed a sentence based on facts

neither found by a jury beyond a reasonable doubt nor admitted by

himself.      This court found that the district court erred by

applying the sentencing guidelines as mandatory.1      As a result,

this court affirmed the conviction, vacated the sentence, and

remanded for resentencing under Booker.      See United States v.

Plumber, 138 F. App’x 519 (4th Cir. 2005).

           At the resentencing hearing, the Government conceded the

Presentence Report added the multi-count adjustment to the adjusted

offense level in error.    The court agreed with the Government’s

position and found the new total offense level to be fifteen.   With

a criminal history category of III, the court found the proper




     1
      Plumber was sentenced before the Booker decision, and the
district court correctly applied the law at the time.

                               - 2 -
guidelines imprisonment range to be twenty-seven to thirty-three

months, and sentenced Plumber to thirty-one months’ imprisonment.

            On appeal, counsel filed an Anders2 brief, in which he

states that there are no meritorious issues for appeal, but that

his client directed him to raise the issue of whether the sentence

was unreasonable under Booker. Plumber was advised of his right to

file a pro se supplemental brief, but has not filed a brief.          We

affirm the conviction and sentence.

            The   district   court   sentenced   Plumber     within   the

applicable advisory guideline range and well below the ten-year

statutory    maximum   set   forth   in   18   U.S.C.   §§   1029(a)(2),

(c)(1)(A)(I), and 18 U.S.C. § 2312. We cannot conclude that, under

these circumstances, Plumber’s sentence is unreasonable.              See

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006); United

States v. Green, 436 F.3d 449, 457 (4th Cir.) (finding that

sentence imposed within properly calculated advisory guideline

range is presumptively reasonable), cert. denied, 126 S. Ct. 2309

(2006).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Plumber's conviction and sentence.

This court requires that counsel inform Plumber, in writing, of the

right to petition the Supreme Court of the United States for


     2
      Anders v. California, 386 U.S. 738 (1967).

                                 - 3 -
further review.       If Plumber requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this    court    for   leave   to   withdraw     from

representation.        Counsel's motion must state that a copy thereof

was served on Plumber.        We dispense with oral argument because the

facts   and   legal     contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 4 -